DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4-6,10-14,16,17,19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claims 1,12,17, the limitations of “continuous” and “the bowl is free of a drain aperture” is not disclosed in the original specification. Nowhere in the specification does it state that the top edge of the bowl is continuous and the bowl is free of a drain aperture. In addition, it appears that the limitation of “the bowl is free of a drain aperture” is a negative limitation to merely overcome the prior art of record without support in the specification. 
2173.05(i)     Negative Limitations
 	The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation “R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
 	A claim which recited the limitation “said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber” in order to exclude the characteristics of the prior art product, was considered definite because each recited
limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638,
641 (CCPA 1970). In addition, the court found that the negative limitation “incapable of
forming a dye with said oxidized developing agent” was definite because the boundaries
of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330
(CCPA 1971).
 	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
	All other claims depending on one or more of the above rejected claims are also rejected the same.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the limitation of “the flow rate” lacks prior antecedent basis.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully considered the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,6,10-13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Hymes (US 9066496 B2) in view of Lipscomb et al. (US 20110259273 A1).
For claim 1, Hymes teaches a water bowl comprising: 
a. a bowl (fig. 2, where ref. 12 is pointing at) having a continuous planar top edge (fig. 2, the edge below ref. 14b), a sidewall (fig. 2, where ref. 14a is pointing at) and a bottom (fig. 2, above ref. 14c), wherein the bowl is free of a drain aperture (there is no drain as shown);
b. an emitter aperture (fig. 2, aperture where ref. 28 protrudes) in the sidewall of the bowl;
c. an emitter (28) having a through hole, the emitter disposed in the emitter aperture (as shown in fig. 2); and 
d. a drip line (16) connected to the emitter, wherein the drip line is connectable to an on-off valve (18) of a pressurized water source (not shown but is implied to provide water for the line 16), the on-off valve operable by a control timer (25b).
	However, Hymes is silent about the emitter disposed in the emitter aperture such that a leak-tight seal is formed at the intersection of the emitter and the sidewall of the bowl. 
Lipscomb et al. teach a water bowl comprising an emitter (50) disposed in a emitter aperture (48) such that a leak-tight seal (fig. 8 and para. 0057) is formed at the intersection of the emitter and a sidewall (46) of the bowl (42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the emitter of Hymes be disposed in the emitter aperture such that a leak-tight seal as taught by Lipscomb et al. is formed at the intersection of the emitter and the sidewall of the bowl in order to prevent leakage of water. 
Request for Continued Examination SN 15/850011  	For claim 5, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 1, but is silent about wherein the emitter comprises a flange effecting the leak-tight seal and a stem comprising the through hole.  In addition to the above, Lipscomb et al. teach the emitter comprises a flange (any one of ref. 192,194,196) effecting the leak-tight seal and a stem (190) comprising the through hole (fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the emitter of Hymes as modified by Lipscomb et al. teaches be comprised of a flange and a stem as further taught by Lipscomb et al. in order to provide for a leak-tight seal.
	For claim 6, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 5, and further teaches (emphasis on Lipscomb et al., for Lipscomb et al. are relied on for the flange and stem as above) wherein: a. the stem is a truncated cone having a base and a tip (as shown in fig. 8); b. the base of the cone is connected to the flange; and c. the tip of the cone is sized to receive a drip line connector in a leak-tight fit (fig. 8 shows the tip being sized to receive drip line connector 170).  
	For claim 10, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 1, but is silent about wherein the emitter is made of a resilient material such that the emitter resiliently seals against the emitter aperture to form the leak-tight seal.  In addition to the above, Lipscomb et al. teach the emitter is made of a resilient material such that the emitter resiliently seals against the emitter aperture to form the leak-tight seal (para. 0057,0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the emitter of Hymes as modified by Lipscomb et al. teaches be made of a resilient material as further taught by Lipscomb et al. in order to provide better connection for a leak-tight seal.
 	For claim 11, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 1, and further teaches wherein the emitter is flush or nearly flush with the sidewall of the bowl (Hymes, fig. 2 at ref. 28 is nearly flushed, and Lipscomb et al., fig. 8 is nearly flushed).  
 	For claims 12 & 16, the limitation has been explained in the above, thus, please see above teaching of Hymes as modified by Lipscomb et al.  Not explained are c. an apron connected to the bowl at the top edge forming a cavity between the apron and the sidewall of the bowl; and d. the drip line aperture in the apron. In addition to the above, Hymes as modified by Lipscomb et al. teaches an apron (fig. 2 of Hymes, the outside wall) connected to the bowl at the top edge forming a cavity between the apron and the sidewall of the bowl; and the drip line aperture in the apron (fig. 2 of Hymes). 
	For claim 13, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 12, and further teaches a flow rate valve (29 of Hymes) connected to the drip line between the emitter and the on-off valve.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hymes as modified by Lipscomb et al. as applied to claim 1 above, and further in view of Willinger (US 3776195 A).
 	For claim 2, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 1, but is silent about wherein the through hole of the emitter is a pressure reducing channel.  
	Willinger teaches a water bowl comprising a through hole of the emitter (40) is a pressure reducing channel (figs. 2,7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the through hole of the emitter of Hymes as modified by Lipscomb et al. be a pressure reducing channel as taught by Willinger in order to provide for reduce flow rate and pressure. 
Claims 4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Hymes as modified by Lipscomb et al. as applied to claims 1,12,13 above and further in view of Klenotiz (US 8104431 B2).
For claim 4, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 1, but is silent about wherein the flow rate of the water exiting the emitter is insufficient to cause the water to spray.  
 	Klenotiz teaches a water bowl comprising a flow rate of the water exiting the emitter is insufficient to cause the water to spray (col. 8, lines 32-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the flow rate of the water exiting the emitter of Hymes as modified by Lipscomb et al. be insufficient to cause the water to spray as taught by Klenotiz in order to prevent splashing water everywhere.  
 	For claim 14, Hymes as modified by Lipscomb et al. teaches the water bowl of claim 13, but is silent about wherein the flow rate valve is disposed in the cavity.  
	Klenotiz teaches a water bowl comprising a flow rate valve (40) is disposed in the cavity (14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the flow rate valve of Hymes as modified by Lipscomb et al. be disposed in the cavity as taught by Klenotiz, in order to provide a more organized, safer and aesthetically pleasing in appearance by having the parts hidden inside the cavity. 
Claims 17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Hymes (as above) in view of Lipscomb et al. (as above) and Willinger (as above).
 	For claim 17, Hymes teaches a water bowl comprising: Request for Continued Examination SN 15/850011 
a. a bowl (fig. 2, where ref. 12 is pointing at) having a continuous planar top edge (fig. 2, the edge below ref. 14b), a sidewall (fig. 2, where ref. 14a is pointing at) and a bottom (fig. 2, above ref. 14c), wherein the bowl is free of a drain aperture (there is no drain as shown); b. an emitter (28) disposed in the sidewall. 
 	However, Hymes is silent about the emitter disposed in the sidewall in a leak-tight seal; the emitter comprising: i. a stem connected to a head; ii. a pressure-reducing channel running through the stem and the head; and iii. the stem is configured to receive a drip line in a leak-tight fit.  
Lipscomb et al. teach a water bowl comprising an emitter (50) disposed in a emitter aperture (48) such that a leak-tight seal (fig. 8 and para. 0057) is formed at the intersection of the emitter and a sidewall (46) of the bowl (42), and a stem (190) connected to a head (192,194,196), the stem is configured to receive a drip line (170) in a leak-tight fit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the emitter of Hymes be disposed in the emitter aperture such that a leak-tight seal, the emitter having a stem and a head that is configured to receive a drip line as taught by Lipscomb et al. is formed at the intersection of the emitter and the sidewall of the bowl in order to prevent leakage of water. 
Willinger teaches a water bowl comprising an emitter (40) having a pressure-reducing channel running through the stem and the head (figs. 2,7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the emitter of Hymes as modified by Lipscomb et al. with a pressure-reducing channel as taught by Willinger in order to provide for reduce flow rate and pressure. 
	For claim 19, Hymes as modified by Lipscomb et al. and Willinger teaches the water bowl of claim 17, but is silent about wherein the emitter is made of a resilient material such that the emitter resiliently seals against the sidewall to form the leak-tight seal.
	In addition to the above, Lipscomb et al. teach the emitter is made of a resilient material such that the emitter resiliently seals against the emitter aperture to form the leak-tight seal (para. 0057,0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the emitter of Hymes as modified by Lipscomb et al. and Willinger teaches be made of a resilient material as further taught by Lipscomb et al. in order to provide better connection for a leak-tight seal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4-6,10-14,16,17,19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643